 

st

 
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Donec eee eee cece eee eee ceyene ., SUL 1.6 2020—
UNITED STATES OF AMERICA,
-against- : ORDER
ANGEL SEPULVEDA, : 15 Cr. 487-7, 15 Cr. 217-1 (GBD)
Defendant. :
a on X

GEORGE B. DANIELS, United States District Judge:

A violation of supervised release hearing will occur as a videoconference using the
CourtCall platform is hereby scheduled for July 22, 2020 at 9:00 a.m. Defense counsel will be
given an opportunity to speak with the Defendant by telephone for fifteen minutes before the
hearing begins (i.e., at 8:45 a.m.); defense counsel should make sure to answer the telephone
number that was previously provided to Chambers at that time.

To optimize the quality of the video feed, only the Court, the Defendant, defense counsel,
and counsel for the Government will appear by video for the proceeding; all others will participate
by telephone. Due to the limited capacity of the CourtCall system, only one counsel per party may
participate. Co-counsel, members of the press, and the public may access the audio feed of the
conference by calling 855-268-7844 and using access code 32091812# and PIN 9921299#.

In advance of the conference, Chambers will email the parties with further information on
how to access the conference. Those participating by video will be provided a link to be pasted
into their browser. The link is non-transferrable and can be used by only one person; further,
it should be used only at the time of the conference because using it earlier could result in
disruptions to other proceedings.

To optimize use of the CourtCall technology, all those participating by video should:

 
Case 1:15-cr-00487-GBD Document 574 Filed 07/16/20 Page 2 of 3

1. Use the most recent version of Firefox, Chrome, or Safari as the web browser. Do
not use Internet Explorer.

2. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned as
close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals may
cause delays or dropped feeds.)

3. Minimize the number of others using the same WiFi router during the conference.
Further, all participants must identify themselves every time they speak, spell any proper names
for the court reporter, and take care not to interrupt or speak over one another. Finally, all of those
accessing the conference—whether in listen-only mode or otherwise—are reminded that recording
or rebroadcasting of the proceeding is prohibited by law.

If CourtCall does not work well enough and the Court decides to transition to its
teleconference line, counse] should call 888-363-4749 and use access code 4523890. Members of
the press and public may call the same number, but will not be permitted to speak during the
conference. In that event, and in accordance with the Court’s Emergency Individual Rules and
Practices in Light of COVID-19, available at
https://www.nysd.uscourts.gov/sites/default/files/practice_documents/GBD%20Daniels%20Indi
vidual%20Rules%20and%20Practices.PDF, counsel should adhere to the following rules and
guidelines during the hearing:

1. Each party should designate a single lawyer to speak on its behalf (including when
noting the appearances of other counsel on the telephone).

2. Counsel should use a landline whenever possible, should use a headset instead of a
speakerphone, and must mute themselves whenever they are not speaking to
eliminate background noise. In addition, counsel should not use voice-activated
systems that do not allow the user to know when someone else is trying to speak at
the same time.

To facilitate an orderly teleconference and the creation of an accurate transcript,
counsel are required to identify themselves every time they speak. Counsel should
spell any proper names for the court reporter. Counsel should also take special care
not to interrupt or speak over one another.

Wo

 

 
Case 1:15-cr-00487-GBD Document 574 Filed 07/16/20 Page 3 of 3

4. If there is a beep or chime indicating that a new caller has joined while counsel is
speaking, counsel should pause to allow the Court to ascertain the identity of the
new participant and confirm that the court reporter has not been dropped from the
call.

To the extent that there are any documents relevant to the proceeding (e.g., proposed orders
or documents regarding restitution, forfeiture, or removal), counsel should submit them to the
Court (by email or on ECF, as appropriate) at least 24 hours prior to the proceeding. To the
extent any documents require the Defendant’s signature, defense counsel should endeavor to get
them signed in advance of the proceeding as set forth above; if defense counsel is unable to do so,
the Court will conduct an inquiry during the proceeding to determine whether it is appropriate for
the Court to add the Defendant’s signature.

Dated: New York, New York SO ORDERED.

July 16, 2020

ORG@E B. DANIELS
ited\S8tates District Judge

 

 

 
